[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 04-16224                  AUGUST 11, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                     D. C. Docket No. 02-01998-CV-P-S

ADVANTAGE ADVERTISING, LLC,


                                                        Plaintiff-Appellant,

                                   versus

HOOVER, ALABAMA, CITY OF,

                                                        Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (August 11, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     This appeal by Advantage Advertising, LLC, of a summary judgment
regarding a sign ordinance of Hoover, Alabama, presents issues of standing and

whether the ordinance violates the right of speech guaranteed by the First

Amendment of the United States Constitution. See Hoover, Ala., Municipal Code,

App. 1, Art. X §§ 1.0–10.0 [hereinafter “Sign Ordinance”]. The district court

concluded that Advantage, which intended to erect off-premise billboards, had

standing to challenge only the provision that banned off-premise billboards, and

that provision did not violate the First Amendment. See Sign Ordinance § 7.0(D).

We affirm.

                                 I. BACKGROUND

      An ordinance of the City of Hoover, Alabama, regulates signs. Sign

Ordinance §§ 1.0–10.0. The ordinance requires individuals who intend to

construct a sign to apply for and obtain a permit. Id. §§ 1.1, 1.2. An official who

denies an application must provide a written statement of the reason of denial and

applicants may appeal a denial. Id. §§ 1.3, 1.4. The ordinance does not establish

time limits for either process. Id. “Off-premise billboards and signs which direct

attention to a business commodity, service, entertainment or attraction sold,

offered, or existing elsewhere than upon the same property upon which such sign is

displayed” are prohibited. Id. § 7.0(D). Exemptions and exceptions exist for

various types of signs. Id. §§ 8.2, 8.3.



                                           2
      The appendix, in which the sign regulations are located, contains two

statements of purpose, which are titled “Purpose” and “Interpretation and

Purpose.” The provision titled “Purpose” provides, “The fundamental purpose of

this ordinance is to promote the public health, safety, morals and general welfare; .

. . [and] to avoid congestion on the public roads and streets.” Hoover, Ala.,

Municipal Code, App. I, Art. II, § 1.0. The provision titled “Interpretation and

Purpose” provides, “In their interpretation and application the provisions of this

ordinance shall be considered minimum requirements adopted for the promotion of

the public health, safety, morals, convenience, order, prosperity, and general

welfare of the community.” Id., App. I, Art. XI, § 1.0.

      ADvantage is a business that buys or leases land to erect commercial and

noncommercial signs. In June and July, 2002, ADvantage submitted fifteen

applications for sign permits. Hoover denied each application under section 7.0(D)

of the ordinance, which prohibits off-premise signs. Sign Ordinance § 7.0(D).

      ADvantage filed a complaint that alleged the ordinance violated the First

Amendment of the United States Constitution both facially and as applied to

ADvantage. See U.S. Const. Amend. I. ADvantage asserted that several

provisions of the ordinance granted unbridled discretion to government officials,

were unconstitutional prior restraints of speech, burdened fundamental methods of



                                          3
communication, favored commercial speech over noncommercial speech, regulated

noncommercial speech based on content, failed to state a substantial government

purpose, restricted too much speech, drew impermissible distinctions between

types of commercial speech, and violated principles of equal protection by favoring

certain speakers over others. ADvantage requested damages and preliminary and

permanent injunctions against enforcement of the ordinance.

      Both ADvantage and Hoover filed motions for summary judgment. Hoover

submitted evidence in support of its motion that included the deposition testimony

of Dennis Dupont, a co-owner of ADvantage. DuPont testified that the “business

purpose” of ADvantage included leasing outdoor advertising signs “for political

messages.” In response to a follow-up question about whether ADvantage engaged

in political advertising, Dupont stated, “We could, yes. We have.” Dupont also

stated in a declaration submitted by ADvantage in support of its motion for

summary judgment, “In the past, the members of [ADvantage] have used the

company’s signs to communicate political and ideological messages . . . .”

      In deciding whether to grant summary judgment, the district court first

concluded that ADvantage had standing “to challenge only the constitutionality of

§ 7.0(D) of the [ordinance] because it was the only provision of the ordinance

under which [ADvantage’s] permits were denied.” “While [ADvantage] seeks to



                                         4
assert a facial challenge to the entire [ordinance],” the district court reasoned, “the

only actual injury it claims to have suffered is the denial of its requests for permits

to erect billboards based on § 7.0(D) of the [ordinance].” The district court

concluded that ADvantage did not have standing to challenge facially provisions of

the ordinance related to “the City’s permitting and appeals process,” see Sign

Ordinance § 1.0, the lack of time limitations, see id., and exemptions for various

noncommercial speech, see, e.g., id. § 8.2(A).

      The district court next addressed whether section 7.0(D) of the Sign

Ordinance violated the First Amendment. The district court considered three

questions: whether the prohibition of off-premise signs in section 7.0(D) is an

unconstitutional prior restraint of speech; whether section 7.0(D) grants unbridled

discretion to city officials; and whether the lack of time limits to render a decision

under section 7.0(D) creates unbridled discretion. The district court rejected each

argument of ADvantage and entered summary judgment in favor of Hoover.

                           II. STANDARD OF REVIEW.

      We review de novo a denial of summary judgment. CAMP Legal Def.

Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1268 (11th Cir. 2006). We review de

novo determinations of standing. Id.




                                            5
                                 III. DISCUSSION

      This appeal presents two issues. The first issue is whether the district court

erroneously concluded that section 7.0(D) does not violate the freedom of speech

guaranteed by the First Amendment. The second issue is whether the district court

erred when it concluded that ADvantage had standing to challenge only the

prohibition of off-premise signs in section 7.0(D). We discuss each issue in turn.

                 A. ADvantage’s Challenges to Section 7.0(D) Fail.

      ADvantage challenges the conclusion of the district court that Section 7.0(D)

is a constitutional restriction of speech on three grounds. ADvantage argues that

the district court erroneously concluded that section 7.0(D) is a constitutional prior

restraint of speech, section 7.0(D) does not grant unbridled discretion, and the lack

of time limits does not create unbridled discretion in the context of section 7.0(D).

We discuss each issue in turn.

      The district court concluded that section 7.0(D) is a constitutional prior

restraint of speech. We agree. To be constitutional, a prior restraint of speech

must satisfy three requirements: the restriction “must be (1) content-neutral, (2)

narrowly tailored to serve a significant government interest, and (3) leave open

ample alternative channels for communication of the information.” CAMP, 451

F.3d at 1280.



                                           6
      Section 7.0(D) satisfies each of these three requirements. First, section

7.0(D) is content-neutral because “[i]t regulates signs not based on the viewpoint

of the speaker, but based on the location of the signs.” Messer v. City of

Douglasville, 975 F.2d 1505, 1509 (11th Cir. 1992). Second, regulations

concerning the size, location, and manner of signs directly advance the “substantial

governmental goals” of Hoover in public safety, including traffic safety. Id. at

1510; see Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 511, 101 S. Ct.

2882, 2894 (1981) (concluding that a direct relation of a prohibition of off-site

advertising to traffic safety “is not altered by the fact that the ordinance is

underinclusive because it permits onsite advertising”). ADvantage contends that a

purpose to advance traffic safety cannot be discerned in section 7.0(D), but the

appendix to the Municipal Code includes two such statements of purpose that

govern the interpretation of the Sign Ordinance. See Hoover, Ala., Municipal

Code, App. I, Art. II, § 1.0; id. Art. XI, § 1.0. The “obvious aim” of several

provisions supports the argument of Hoover that concern for traffic safety

motivated its restrictions on signs. Dills v. City of Marietta, 674 F.2d 1377, 1381

(1982); see Sign Ordinance § 2.0(A) (sign “shall be located so as not to cause a

safety hazard”); id. § 6.0(A) (sign shall not “interfere with any public right-of-

way”); id. § 6.0(B) (“No sign shall be located as to cause a public hazard, obstruct



                                            7
or impair motorists’ vision, diminish safe ingress and egress to any property . . .

.”). Third, section 7.0(D) is not overly restrictive because it leaves open ample

alternative channels of communication in the form of on-premise speech. The

district court correctly concluded that section 7.0(D) withstands scrutiny as a prior

restraint of speech.

      We also agree with both the conclusions of the district court that section

7.0(D) and the lack of time limits for rendering decisions under section 7.0(D) do

not grant unbridled discretion to officials of Hoover. First, section 7.0(D) does not

grant unbridled discretion to Hoover officials because their discretion is limited to

the objective determination of whether a sign is off-premise or on-premise.

Second, the lack of time limits to grant or deny a permit under section 7.0(D) does

not render section 7.0(D) constitutionally infirm because we have held “that the

lack of time limits is constitutionally acceptable,” Granite State Outdoor Adver.,

Inc. v. City of St. Petersburg, 348 F.3d 1278, 1283 (11th Cir. 2003), in the context

of “a content-neutral permitting scheme,” id. at 1282. We agree with the district

court that both these arguments fail.

         B. ADvantage Lacks Standing to Challenge Provisions Other than
                                Section 7.0(D).

      ADvantage argues that the district court erroneously concluded that it lacked

standing to challenge any provision other than section 7.0(D). “A plaintiff who

                                           8
invokes the jurisdiction of a federal court bears the burden to show ‘(1) an injury in

fact, meaning an injury that is concrete and particularized, and actual or imminent,

(2) a causal connection between the injury and the causal conduct, and (3) a

likelihood that the injury will be redressed by a favorable decision.’” CAMP, 451

F.3d at 1269 (quoting Granite State Outdoor Adver., Inc. v. City of Clearwater,

351 F.3d 1112, 1116 (11th Cir. 2003)). “What a plaintiff must prove to establish

standing depends on the nature of the challenge to his or her standing.” Id. at 1274

(internal quotations omitted). ADvantage contends that it has standing to

challenge several provisions that allegedly grant unbridled discretion to city

officials and two provisions that are unconstitutional prior restraints of speech. We

address each issue in turn.

          1. ADvantage Lacks Standing to Challenge the Lack of Several
                  Procedural Safeguards that Allegedly Grant
                    Unbridled Discretion to City Officials.

      ADvantage lacks standing to challenge the lack of several procedural

safeguards that allegedly granted unbridled discretion to city officials. See Sign

Ordinance §§ 1.0, 1.3, 1.4. “[W]hen a licensing statute allegedly vests unbridled

discretion in a government official over whether to permit or deny expressive

activity, one who is subject to the law may challenge it facially without the

necessity of first applying for, and being denied, a license.” City of Lakewood v.



                                          9
Plain Dealer Publ’g Co., 486 U.S. 750, 755–56, 108 S. Ct. 2138, 2143 (1988). “If

it is one who is subject to, or imminently will be subject to, the provisions that

allegedly grant unbridled discretion, then [ADvantage] has standing to challenge

these provisions.” CAMP, 451 F.3d at 1274 (internal quotation omitted).

      Although ADvantage challenged the lack of several procedural safeguards

that allegedly grant unbridled discretion to city officials, see Sign Ordinance § 1.0

(no right to erect a sign if the permit application is not granted or denied within an

established time limit); id. (no right of judicial review of denials of permit

applications); id. §§ 1.3, 1.4 (no time limits to grant or deny permits and to hear an

appeal), ADvantage was not subject to those provisions because off-premise signs

are never permitted under the ordinance. See id. § 7.0(D). ADvantage did not

allege in its complaint or present evidence that it intended to construct signs that

might be permitted under the statute, which would subject ADvantage to the lack

of procedural safeguards. ADvantage lacks standing to challenge the lack of

procedural safeguards.

        2. ADvantage Has Standing to Challenge the Permit Requirement as
                 an Unconstitutional Prior Restraint of Speech.

      ADvantage also argues that the Sign Ordinance imposes unconstitutional

prior restraints on speech because it requires a permit to erect signs, id. § 1.1, and

restricts political speech, id. § 8.2(B). “In a challenge of a prior restraint on speech

                                           10
the plaintiff must establish that the challenged provision pertains to its activity, and

not merely that it is ‘subject to the law.’” CAMP, 451 F.3d at 1276 (quoting

Lakewood, 486 U.S. at 755–56, 108 S. Ct. at 2143). This standard is more

rigorous than the standard applied in challenges of alleged grants of unbridled

discretion. CAMP, 451 F.3d at 1276.

      ADvantage lacks standing to challenge the requirement for a permit. See

Sign Ordinance § 1.1. The permit requirement does not pertain to the billboards

that ADvantage proposed to construct. Those billboards are completely prohibited.

See Sign Ordinance § 7.0(D). ADvantage fails to establish that the permit

requirement, which subjects other signs to certain restrictions, pertains to its

proposed signs, which are completely banned.

      ADvantage also fails to establish that it intended to engage in political

advertising. Although Dupont testified that ADvantage had the capacity to and

previously had engaged in political advertising, ADvantage fails to explain how

the regulation of political campaign signs under section 8.2(D) pertains to its

activity of billboard advertising, which is categorically prohibited by the Sign

Ordinance without regard to content. ADvantage lacks standing to challenge

sections 1.1 and 8.2(B).




                                           11
                              IV. CONCLUSION

      We affirm the summary judgment that section 7.0(D) does not violate the

First Amendment and ADvantage lacked standing to challenge any provision other

than section 7.0(D).

      AFFIRMED.




                                       12